Case: 4:18-cv-01859-PLC Doc. #: 116-4 Filed: 10/12/20 Page: 1 of 6 PageID #: 1409


                                                                         Page 1
                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION



           IAN WALLCE,                         )
                                               )
                        Plaintiff,             )
                                               )
               vs.                             )    No. R4:18-cv-1859 PLC
                                               )
           PHARMA MEDICA RESEARCH,             )
           INC.,                               )
                                               )
                        Defendants.            )
                                               )

                                       DEPOSITION OF



                                  HEATHER JORDAN, M.D.



                              Taken on behalf of Plaintiff



                                       July 30, 2019



                        Reporter:        Kimberly A. Harris, CSR



            _____________________________________________________

            _____________________________________________________

                     M A Y     R E P O R T I N G   S E R V I C E
                                  598 Watch Hill Road
                             Collinsville, Illinois 62234
                                      618-223-8392


                                                                          D
Case: 4:18-cv-01859-PLC Doc. #: 116-4 Filed: 10/12/20 Page: 2 of 6 PageID #: 1410


                                                                        Page 12
      1             A.     O'Fallon, Missouri.

      2             Q.     Where did you go to undergraduate?

      3             A.     So, UMKC is a six year combined program

      4     where you do your undergraduate and your medical

      5     school together in six years.

      6             Q.     Okay.    Prior to working for Pharma Medica,

      7     have you ever worked in a pharmaceutical testing

      8     facility?

      9             A.     No.

     10             Q.     And when did you first start working for

     11     Pharma Medica?

     12             A.     March of 2015.

     13             Q.     And when did you stop working there?

     14             A.     My last day was towards the end of May

     15     this year.

     16             Q.     And why did you leave the employ of Pharma

     17     Medica?

     18             A.     Pharma Medica closed their St. Louis

     19     location.

     20             Q.     Okay.    Did you leave on good terms?

     21             A.     Yes.

     22             Q.     Did you have a written contract when you

     23     worked for Pharma Medica?

     24             A.     I had a letter of employment.
Case: 4:18-cv-01859-PLC Doc. #: 116-4 Filed: 10/12/20 Page: 3 of 6 PageID #: 1411


                                                                        Page 17
      1             Q.      And then did Mr. Yamlahi offer you a job

      2     on the spot, or did you have to wait, or what

      3     happened next?

      4             A.      I was offered the position by Latifa that

      5     day.

      6             Q.      Okay.    Let me ask you this, Dr. Jordan:

      7     You are familiar with the Hippocratic Oath; right?

      8             A.      Yes.

      9             Q.      Tell me, in your own words, what is the

     10     Hippocratic Oath?

     11             A.      That the needs of the patient come first,

     12     and that you don't do things to harm the patient.

     13     That's it's what the patient needs is primary.

     14             Q.      Okay.    And you understand that your

     15     relationship with Mr. Wallace was not governed by the

     16     Hippocratic Oath because you were not a treating

     17     physician; is that correct?

     18             A.      I was not his treating physician.

     19             Q.      Okay.

     20             A.      But as principal investigator, subject

     21     safety is primary.

     22             Q.      Okay.    So, you were governed by the

     23     Hippocratic Oath or not?

     24             A.      I see the Hippocratic Oath as a physician
Case: 4:18-cv-01859-PLC Doc. #: 116-4 Filed: 10/12/20 Page: 4 of 6 PageID #: 1412


                                                                        Page 21
      1     And you see your signature on Page 2, Bates numbered

      2     00169?

      3             A.     So, we would call this the study protocol.

      4             Q.     The protocol?       Thank you.     So, each of

      5     those studies had a protocol that was provided by the

      6     sponsor; correct?

      7             A.     The protocol was written, and approved by

      8     the sponsor.

      9             Q.     Okay.    And if you turn to Page 2, that's

     10     your signature; correct?

     11             A.     Yes.

     12             Q.     And it says, "I am aware of the

     13     information in this protocol, and agree to comply

     14     with all of the procedures contained therein."

     15     Correct?

     16             A.     Yes.

     17             Q.     Okay.    What did you understand that to

     18     mean when you signed that?

     19             A.     That means that I will see that the study

     20     is conducted according to what is written in the

     21     protocol.

     22             Q.     Okay.    And the protocol governs terms such

     23     as when blood is to be drawn; correct?

     24             A.     Yes.
Case: 4:18-cv-01859-PLC Doc. #: 116-4 Filed: 10/12/20 Page: 5 of 6 PageID #: 1413


                                                                        Page 22
      1             Q.     And it governs matters such as when the

      2     participants are supposed to have meals; correct?

      3             A.     Yes.

      4             Q.     Does it govern procedures such as when the

      5     participants are supposed to sleep, or does it vary

      6     study to study?

      7             A.     There's not typically a specific time when

      8     the protocol would tell a subject to sleep.

      9             Q.     Okay.    Well, the study guidelines govern

     10     everything ranging from when the medication is to be

     11     administered to the time the blood is to be drawn and

     12     tested; is that correct?

     13             A.     That's correct.

     14             Q.     Does the study guidelines determine how

     15     the blood is to be drawn in terms of using a needle,

     16     or using a catheter?

     17             A.     Yes.

     18             Q.     Okay.    Does the study -- Strike that.

     19                    Do the study guidelines determine when the

     20     participants are to be re-tested, if necessary?

     21             A.     Re-tested for what?

     22             Q.     For anything?

     23             A.     The protocol isn't going to necessarily

     24     have a provision to re-test for anything.              If there
Case: 4:18-cv-01859-PLC Doc. #: 116-4 Filed: 10/12/20 Page: 6 of 6 PageID #: 1414


                                                                        Page 23
      1     is a safety concern, then as a principal

      2     investigator, I'm able to order safety testing.

      3             Q.      Okay.    And that would be in compliance

      4     with the protocol; right?

      5             A.      Yes.

      6             Q.      Okay.    So, basically the protocol

      7     guidelines govern how the entire study is to be

      8     conducted; correct?

      9             A.      Correct.

     10             Q.      Okay.    It determines how the participants

     11     are to be selected, as well; right?

     12             A.      Yes.

     13             Q.      And the pre-screening testing; right?

     14             A.      Yes.

     15             Q.      Okay.    Do the study protocols determine

     16     what records are to be kept?

     17             A.      So, the records are kept according to the

     18     guideline of the regulatory authority.

     19             Q.      Okay.

     20             A.      Such as the F.D.A., or the E.M.A.

     21             Q.      Okay.    And that's the only guideline for

     22     recordkeeping that you're aware of?

     23             A.      I believe that's in the ICH, as well, as

     24     far as duration of recordkeeping.
